Citation Nr: 0929766	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision rendered by the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he has PTSD due to 
service.  He has alleged that there are three specific 
stressors which led to his PTSD.  Specifically, he asserts 
that within one month of his arrival in Vietnam, his base was 
mortared every other night for six to eight months; that five 
months after his arrival in Vietnam, the Viet Cong 
infiltrated his base and killed 32 soldiers; and that six 
months after his arrival in Vietnam (August 1966), he engaged 
in a firefight while on patrol.  See stressor statement from 
the Veteran received in December 2005.  He contends that the 
last incident was not officially reported as it would have 
gotten his Sergeant in trouble.  See statement from the 
Veteran received in September 2006.  

Official service personnel records indicate that the Veteran 
served in Vietnam from March 1966 to March 1967.  These 
records also indicate that he was assigned to Company E, 
725th Maintenance Battalion, and that he served as an 
aircraft engine repairman.  The Veteran's DD 214 indicates 
that he received the Vietnam Service Medal and the Vietnam 
Campaign Medal with 60 device, but no medals or awards 
indicative of combat participation.  The Veteran has reported 
that while he was in Vietnam, he was stationed at Cu Chi.  

Service treatment records show no treatment for any mood 
disorders, depression, PTSD or symptoms of PTSD; however, a 
July 1967 separation medical history report indicated that 
the Veteran had trouble with his nerves and the narrative 
portion of that report includes a notation of "anxiety".  
The associated examination report, however, shows a normal 
psychiatric examination  

Post-service VA treatment records show complaints of, 
treatment for, and a diagnosis of psychological disorders 
including dysthymic disorder, depression, anxiety, and PTSD.  
See June 2006 treatment records.  However, these records made 
no mention of a connection between the Veteran's 
psychological problems and service.

A lay statement submitted by the Veteran's spouse reported an 
observable difference in the Veteran's mood upon returning 
home from service.  Specifically, she reported that the 
Veteran was quieter, and more withdrawn.  She also reported 
that the Veteran experienced nightmares.  See December 2005 
lay statement. 

The Board finds that additional development is warranted in 
this case.  In this regard, the Board notes that no attempt 
has been made to verify the Veteran's reported combat 
stressors through the appropriate channels, to include the U. 
S. Army and Joint Services Records Research Center (JSRRC).  
Although the Veteran has indicated that it was his 
recollection that the incident on patrol was not reported, 
all three incidents as reported above appear to be capable of 
verification.  Thus, JSRRC should be provided with all 
pertinent information, to include copies of personnel 
records, units of assignment, and a stressor statement.  

Moreover, the Veteran's service personnel records appear to 
indicate that the Veteran may have had additional military 
service in 1968 and perhaps thereafter as the record on 
appeal includes an August 1968 report indicating that the 
Veteran failed to report for annual active duty for training.  
On remand, all dates of the Veteran's military service should 
be verified.

As noted above, the Veteran has diagnoses of PTSD and 
psychiatric disorders other than PTSD at present.  The 
Veteran reported having anxiety in service treatment records.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A 
VA examination and opinion is necessary to determine whether 
any current psychiatric disorder to include PTSD (if any of 
the claimed stressors are verified) are related to the 
Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center, the 
service department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, and any 
subsequent periods of active duty for 
training.  All available service 
personnel and service treatment records 
from any additional period of service 
should be obtained and added to the 
record on appeal.  If no such records are 
available, ask for specific confirmation 
of that fact.  

2.  The AMC/RO should review the file and 
prepare a summary of all claimed and 
verifiable stressors as set forth in 
information of record from the Veteran 
received in December 2005 and in 
September 2006 including (1) one month 
after his arrival in Vietnam, the 
mortaring of the Veteran's base every 
other night for six to eight months; (2) 
five months after his arrival in Vietnam, 
an incident where the Viet Cong 
infiltrated his base and killed 32 
soldiers; and (3) six months after his 
arrival in Vietnam (August 1966), a 
firefight in which the Veteran 
participated while on patrol.  This 
summary, and all associated documents, 
must be sent to the JSRRC.  The AMC/RO 
must request that the JSRRC provide 
information which might corroborate the 
alleged stressors.  The AMC/RO must 
associate any response and/or additional 
records with the claims file.
        
3.  The Veteran should be accorded a VA 
examination for psychiatric disorders.  
The examination work sheets for both PTSD 
and psychiatric disorders other than PTSD 
should be used.  If this requires 
scheduling the Veteran for two 
examinations, then he should be scheduled 
for two examinations.

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should attempt to 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
the credible "stressors" that caused the 
disorder and the evidence upon which they 
relied to establish the existence of the 
stressor(s).

The examiner is informed that the service 
treatment records reveal that the Veteran 
reported that he had anxiety on service 
separation in July 1967 although 
psychiatric examination at that time was 
reported to be normal.  The record on 
appeal shows current psychiatric 
diagnoses other than PTSD to include 
dysthymic disorder, depression and 
anxiety.  The examiner is requested to 
indicate:

Is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder is etiologically related to the 
Veteran's military service.

If the Veteran has a diagnosis of PTSD, 
is it at least as likely as not (50% 
probability) related to a verified in-
service stressor.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat- 
Related Post-Traumatic Stress Disorder 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.
        
4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.

5.  Following the above, the AMC/RO 
should readjudicate the Veteran's claim.  
Specifically adjudicate whether service 
connection is warranted for PTSD, or any 
other currently diagnosed psychiatric 
disorder.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


